Citation Nr: 1033164	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-21 150	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE


Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
following a June 2003 decision by the VA RO in Louisville, 
Kentucky.  In that decision, the RO denied a claim for an 
increased rating for an anxiety disorder, rated as 30 percent 
disabling.

The Board remanded this case in May 2009.  Thereafter, the 
Appeals Management Center (AMC) granted a 70 percent rating for 
the service-connected anxiety disorder.  This was done by way of 
a February 2010 supplemental statement of the case (SSOC).  (The 
allowance was later formalized by a rating decision dated in 
April 2010.)  


FINDING OF FACT

On August 27, 2010, prior to the promulgation of a decision in 
the appeal, the Board received from the appellant's 
representative a motion to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

After the AMC granted a 70 percent rating by its February 2010 
SSOC, the Veteran submitted a statement wherein he indicated that 
"[w]ith the grant of entitlement to Individual Unemployability 
this will satisfy the issue currently on appeal for [the] grant 
of increase on PTSD.  I will then cancel/withdraw the appeal 
issue."  The RO thereafter sent the Veteran a letter in March 
2010 indicating that it was working on his claim for "Individual 
Unemployability."  Although it is not evident from the file made 
available to the Board that the claim for Individual 
Unemployability was later adjudicated, the Veteran's 
representative made a specific motion to withdraw the appeal in 
August 2010.  

Because the appellant's representative has withdrawn this appeal, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


